DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by FRANCESCA  SCHULER  (US-20190287200-A1).
	As per claim 1, SCHULER teaches “a system for data consensus validation in an electronic distributed server network, the system comprising”:

a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
“detect that a proposed data record has been submitted to a distributed ledger, wherein the proposed data record comprises reference data,” ([0015]-[0016]);
“validate the proposed data record using a consensus algorithm; receive, from a user device, a request to process a resource transfer; retrieve, from the distributed ledger, an executable script, wherein the executable script is generated by a screening node using the reference data, ([0015]-[0016]);
“execute the executable script to generate a search output; and process the resource transfer based on the search output,” ([0015]-[0016]).
As per claim 2, SCHULER further shows “wherein the reference data comprises blacklist data, wherein processing the resource transfer comprises: detecting a match between an entry within the blacklist data and at least one of the user or a recipient of the resource transfer,” ([0024]-[0025], [0031]);
“connecting, via an application programming interface, to a legacy system associated with the resource transfer,” ([0015], [0024]-[0025]]); and

As per claim 3, SCHULER further shows “wherein the reference data comprises blacklist data, wherein processing the resource transfer comprises: detecting no match between an entry within the blacklist data and at least one of the user or a recipient of the resource transfer,” ([0015], [0024]-[0025]);
“connecting, via an application programming interface, to a legacy system associated with the resource transfer,” ([0015], [0024]-[0025]); and
“allowing the resource transfer to be processed,” ([0015], [0024]-[0025]).
As per claim 4, SCHULER further shows “wherein the executable script comprises smart contract logic, wherein the smart contract logic comprises a search algorithm for scanning the reference data,” ([0015], [0024]-[0025]).
As per claim 5, SCHULER further shows “wherein the search algorithm determines a scan intensity level for the request to process the resource transfer,” ([0015], [0024]-[0025]).
As per claim 6, SCHULER further shows “wherein the search output comprises at least one of a name, title, description, or identification number of the user,” ([0015], [0024]-[0025]).
As per claim 7, SCHULER further shows “wherein validating the proposed data record via the consensus algorithm comprises receiving an endorsement of the 
As per claim 8, SCHULER teaches “a computer program product for data consensus validation in an electronic distributed server network, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising executable code portions for: detecting that a proposed data record has been submitted to a distributed ledger, wherein the proposed data record comprises reference data,” ([0015]-[0016]);
“validating the proposed data record using a consensus algorithm; receiving, from a user device, a request to process a resource transfer; retrieving, from the distributed ledger, an executable script, wherein the executable script is generated by a screening node using the reference data; executing the executable script to generate a search output; and processing the resource transfer based on the search output,” ([0015]-[0016]).
As per claim 9, SCHULER further shows “wherein the reference data comprises blacklist data, wherein processing the resource transfer comprises: detecting a match between an entry within the blacklist data and at least one of the user or a recipient of the resource transfer,” ([0015], [0024]-[0025]);
“connecting, via an application programming interface, to a legacy system associated with the resource transfer,” ([0015], [0024]-[0025]); and

As per claim 10, SCHULER further shows “wherein the reference data comprises blacklist data, wherein processing the resource transfer comprises: detecting no match between an entry within the blacklist data and at least one of the user or a recipient of the resource transfer,” ([0015], [0024]-[0025]);
“connecting, via an application programming interface, to a legacy system associated with the resource transfer,” ([0015], [0024]-[0025]); and
“allowing the resource transfer to be processed,” ([0015], [0024]-[0025]).
As per claim 11, SCHULER further shows “wherein the executable script comprises smart contract logic, wherein the smart contract logic comprises a search algorithm for scanning the reference data,” ([0015], [0024]-[0025]).
As per claim 12, SCHULER further shows “wherein the search algorithm determines a scan intensity level for the request to process the resource transfer,” ([0015], [0024]-[0025]).
As per claim 13, SCHULER further shows “wherein the search output comprises at least one of a name, title, description, or identification number of the user,” ([0015], [0024]-[0025]).
As per claim 14, SCHULER teaches “a computer-implemented method for data consensus validation in an electronic distributed server network, the method comprising:

“validating the proposed data record using a consensus algorithm; receiving, from a user device, a request to process a resource transfer; retrieving, from the distributed ledger, an executable script, wherein the executable script is generated by a screening node using the reference data; executing the executable script to generate a search output; and processing the resource transfer based on the search output,” ([0015]-[0016]).
As per claim 15, SCHULER further shows “wherein the reference data comprises blacklist data, wherein processing the resource transfer comprises: detecting a match between an entry within the blacklist data and at least one of the user or a recipient of the resource transfer,” ([0015], [0024]-[0025]);
“connecting, via an application programming interface, to a legacy system associated with the resource transfer,” ([0015], [0024]-[0025]); and
“automatically block the resource transfer from being processed,” ([0015], [0024]-[0025]).
As per claim 16, SCHULER further shows “wherein the reference data comprises blacklist data, wherein processing the resource transfer comprises: detecting no match between an entry within the blacklist data and at least one of the user or a recipient of the resource transfer,” ([0015], [0024]-[0025]);

“allowing the resource transfer to be processed,” ([0015], [0024]-[0025]).
As per claim 17, SCHULER further shows “wherein the executable script comprises smart contract logic, wherein the smart contract logic comprises a search algorithm for scanning the reference data,” ([0015], [0024]-[0025]).
As per claim 18, SCHULER further shows “wherein the search algorithm determines a scan intensity level for the request to process the resource transfer,” ([0015], [0024]-[0025]).
As per claim 19, SCHULER further shows “wherein the search output comprises at least one of a name, title, description, or identification number of the user,” ([0015], [0024]-[0025]).
As per claim 20, SCHULER further shows “wherein validating the proposed data record via the consensus algorithm comprises receiving an endorsement of the proposed data record from each node within the distributed server network,’ ([0015], [0024]-[0025]).

                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                          Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Apr. 22, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153